Citation Nr: 1814791	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-09 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and/or exposure to lead-based paint.

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure, and/or exposure to lead-based paint.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure, and/or exposure to lead-based paint.

4.  Entitlement to service connection for enlarged prostate, to include as due to herbicide exposure, and/or exposure to lead-based paint.

5.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), as due to exposure to asbestos and/or exposure to lead-based paint.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  He also served a period of active duty for training with the US. Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that this case was remanded previously in November 2015.  On remand the Veteran was given a new VA examination, an addendum opinion was provided, and the RO issued a Supplemental Statement of the Case, which adjudicated the claim on the merits.  The Board is satisfied that there has been substantial compliance with its remand directives.  Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  Therefore, the Board will proceed in considering this claim on the merits.  


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam or Vietnam's inland waterways during the herbicide presumptive period and herbicide exposure may not be presumed.

2.  The Veteran's diabetes mellitus was not shown during active service, or within one year of separation from service, and the weight of the evidence fails to establish that the Veteran's current diabetes mellitus, type II, is etiologically related to his active service.  

3.  The Veteran's heart disability was not shown during active service, or within one year of separation from service, and the weight of the evidence fails to establish that the Veteran's current heart disability is etiologically related to his active service.

4.  The Veteran's hypertension was not shown during active service, or within one year of separation from service, and the weight of the evidence fails to establish that the Veteran's current hypertension is etiologically related to his active service.

5.  The Veteran's enlarged prostate was not shown during active service, or within one year of separation from service, and the weight of the evidence fails to establish that the Veteran's current enlarged prostate is etiologically related to his active service.

6.  The Veteran's respiratory disorder, to include chronic obstructive pulmonary disease (COPD) was not shown during active service and the weight of the evidence fails to establish that the Veteran's COPD is etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

3.  The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

4.  The criteria for service connection for enlarged prostate have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

5.  The criteria for service connection for a respiratory disorder, to include COPD have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) defines the obligations of the VA to notify the Veteran of evidence needed to substantiate her claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA also imposes obligations on the VA with respect to its statutory duty to assist Veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.  In this case, the Veteran was provided the required notice in September 2011 and December 2015 letters informing him of the evidence needed to support his claim and the responsibilities of the Veteran and the VA in obtaining such evidence.  Accordingly, the Board finds that all necessary assistance has been provided to the Veteran.  

The duty to assist also requires the VA to ensure that when a VA examination is conducted it includes sufficient detail to enable the Board to make a fully informed decision.  The Veteran underwent VA examinations for his respiratory conditions in January 2013 and April 2016, and the Veteran's file was reviewed by VA experts for nexus opinions.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's medical history, recorded current complaints, and rendered appropriate diagnosis and opinions consistent with the total evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran was not afforded a VA examination with respect to his claims for diabetes mellitus, type II; heart disability; hypertension; and enlarged prostate.  The Board finds that an examination is not warranted for the reasons discussed below.  

A medical examination is necessary when there is (1) "competent evidence of a current disability or persistent or recurrent symptoms of a disability," (2) evidence establishing an in-service "event, injury, or disease," and (3) an "indication" that the disability or symptoms may be associated with service, but (4) insufficient medical evidence of record for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2).

Here, the Board finds that although the Veteran has satisfied the first element, because he has current diagnoses of diabetes mellitus, type II; heart disability; hypertension; and enlarged prostate, the remainder of the elements which would necessitate a VA examination are not satisfied.

In reference to the second McClendon element, the Board finds the evidence in this case does not establish an in-service "event, injury, or disease."  Here, the Veteran contends he was exposed to herbicide agents during his service in Vietnam and that he was exposed to asbestos and lead-based paint during active service.  However, for the reasons discussed in more detail below, the Board finds the Veteran did not serve in Vietnam or in the inland waterways of Vietnam for the purpose herbicide exposure presumption; thus, he is not entitled to the presumption of exposure of herbicide agents.  Also, the competent evidence in the record does not reflect actual exposure to herbicide agents or hazardous chemicals including asbestos and lead-based paint.  Additionally, the Veteran's service treatment records (STRs) are silent for any complaints, treatment, or diagnosis of any diabetes mellitus, type II; heart disability;, hypertension;, and enlarged prostate disabilities.  Nor does the record reflect manifestations of these diseases within one year of discharge; therefore, the Veteran is not entitled to the presumption for chronic diseases.  Thus, the evidence of record does not establish an in-service "event, injury, or disease."  

The Board further notes that in Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010), the Court held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Nothing in the record otherwise demonstrates the Veteran is qualified to identify herbicides.  Moreover, no other basis for possible herbicide or chemical exposure is demonstrated by the record.

The Board also finds that the Veteran did not satisfy the third McClendon element, aside from the Veteran's lay assertions, the evidence does not in any way suggest that the Veteran's post-service disability is related to his service.  Although the Veteran asserts that his disabilities were caused by an in-service exposure to hazardous chemicals and herbicide agents, there is no competent evidence that the Veteran was exposed to these chemicals.  See also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).

Consequently, the Board finds that given the absence of in-service evidence of manifestations of his current disabilities on appeal or such showing within one year of discharge, the absence of reports of symptomatology for many years after separation, and no competent evidence of a possible nexus between service and his disability on appeal, the "low" threshold for purposes of triggering VA's duty to provide an examination is not met.  McLendon, 20 Vet. App. at 81.  

Based on the foregoing, the Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See 38 C.F.R. § 3.159(c).

II. Service Connection

The Veteran contends that he is entitled to service connection for diabetes mellitus, type II; a heart disability; hypertension; an enlarged prostate; and a respiratory disability including COPD, all due to exposure to herbicide agents and lead paint.  

Relevant Law

For purposes of VA compensation claims, active military, naval, or air service includes any period of  Active Duty for Training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6 (a).  Active military, naval, or air service also includes any period of Inactive Duty for Training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013) ("Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases will be service connected on a presumptive basis.  Specific laws and VA regulations determine when a veteran may be presumed to have been exposed to herbicides, including Agent Orange, and when that presumed exposure may have caused specific diseases.  38 U. S .C. § 1116; 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to designated herbicide agents during such service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran who "served in the Republic of Vietnam," has certain listed diseases, including diabetes mellitus, ischemic heart disease, service connection will be presumed.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Service in Vietnam includes service in the landmass of Vietnam or the inland waterways of Vietnam.  See Haas v. Peake, 525 F. 3d 1168, 1193-1195 (Fed. Cir. 2008).  

The absence of service in Vietnam does not preclude a Veteran from establishing service connection for a disease that is related to designated herbicide exposure.  
See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994); See also Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that it is inappropriate to "permit the denial of direct service connection simply because there is no presumptive service connection.")

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107; 38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Background

The Veteran's enlistment examination reflects that he was  normal upon clinical evaluation, including normal serology and chest x-ray results.  The Veteran's service treatment records (STRs) reflect that he was treated for spontaneous pneumothorax of the right lung in September 1964.  By April 1965, a chest x-ray confirmed that the Veteran's lungs were normal.  See STRs.  

The Veteran's service records show that he was on the USS Allen M. Sumner DD692.  While the Veteran served on the USS Allen M. Sumner, this ship operated in support of US operations in Vietnam in 1967.  The USS Allen M. Sumner's history from February 9 to September 11, 1967 did not contain any record that the ship docked or transited inland waterways in the Republic of Vietnam.  See Military Personnel Record.   

Upon examination for release from active duty service the Veteran's physical examination did not reveal any diabetes mellitus, a heart disability, hypertension, an enlarged prostate, or  respiratory disabilities.
  
The Veteran's medical treatment records from VA Fort Worth Outpatient Clinic indicate that the Veteran was assessed with hypertension in June 2004 and diagnosed with diabetes mellitus, type II, in November 2005.  

The Veteran's private treatment record from Baylor Family Medicine at Fort Worth confirm the Veteran was diagnosed and treated for hypertension, diabetes mellitus, coronary artery disease, allergic rhinitis, and tobacco abuse in November 2008.  

In February 2009, the Veteran reported to his VA primary care physician that he had a biopsy of his prostate taken due to elevated prostate specific antigen (PSA) levels.  See February 2009, VA Fort Worth Primary Care Physician Note.  

A computerized axial tomography(CT) scan of the Veteran's abdomen and pelvis taken in August 2010 noted "evidence of chronic bronchopulmonary disease with likely interstitial fibrosis"  See August 2010 Private Medical Record, Insight Diagnostic Center.  During a preventive health screening in December 2010 at the Fort Worth VA outpatient clinic, the Veteran reported that a private doctor told him he had chronic obstructive pulmonary disease (COPD).  See December 2010, VA Treatment record, Fort Worth VA clinic.  

The Veteran filed a claim for service connection for diabetes mellitus, heart disability, hypertension, and enlarged prostate as due to herbicide exposure and/or exposure to lead-based paint in August 2011.  Specifically, in response to VA request for information related to the Veteran's exposure to hazardous chemicals the Veteran reported: 

In regards to V[A] letter dated September 15, 2011, I will answer the questions about asbestos:

I was exposed on [the] USS Allen M Sumner DD692[.]  I was a deck hand and painted in engine room and then went to supply as a storekeeper.  Asbestos was all over the ship.

I was exposed to Agent Orange as we were docked and I went inland to take supplies.

After service I worked as a store manager in a hardware store and for 37 years I have worked at the post office as a mail carrier.  I have not been exposed to any other chemicals that I know of other than [the] military.  

September 29, 2011, Statement in Support of Claim form.

The Veteran was afforded a VA examination in January 2013 for a medical nexus opinion.  The VA examiner opined that the Veteran's COPD disability was less likely as not due to or caused or aggravated by spontaneous pneumothorax incurred during service.  Specifically, the VA examiner opined that the Veteran's STRs are silent for a COPD condition, and his "CONDITION OF SPONTANEOUS PNEUMOTHORAX INCURRED DURING MILITARY SERVICE DID NOT RECUR OR DEVELOP INTO A CHRONIC CONDITION.  [THE] VETERAN DOES NOT CURRENTLY HAVE A PNEUMOTHORAX."  The examiner also opined that "COPD IS MORE LIKELY SECONDARY TO THE VETERAN'S CONDITION OF TOBACCO USE DISORDER."  See January 2013, Compensation and Pension Examination (C&P), Respiratory Conditions Disability Benefits Questionnaire.  

In July 2013, VA issued a Memorandum with regard to the Veteran's claimed herbicide exposure.  The Memorandum related that, after an extensive search of documents from multiple sources, VA determined that it was unable to corroborate the Veteran's Agent Orange exposure.  The Memorandum further shows that all efforts were made to obtain information necessary to corroborate the Veteran's exposure to herbicide agents.
  
In June 2015, the Veteran was referred to an urologist based on his elevated PSA test results.  See June 2015 VA Treatment Record, Abilene Community Based Outpatient Clinic (CBC), Primary Care Provider Note; November 2014 VA Treatment Record, Abilene CBC, Primary Care Test Result Notification (indicating elevated Prostate-Specific Antigen)

Pursuant to a Board Remand in November 2015, the VA examiner provided an addendum opinion in April 2016.  After extensive review of the Veteran's STRs, VA treatment and private treatment records, as well as a physical examination of the Veteran, the examiner opined that the Veteran's COPD is "less likely as not proximately due to, caused or aggravated by asbestos exposure during military service."  See April 2016, VA addendum opinion (C&P Examination received June 2016).  The examiner noted that the Veteran's naval occupation was a Storekeeper had little risk of exposure to asbestos and that the Veteran had a history of 50 years of tobacco use.  The examiner's stated rationale for opining that the Veteran's COPD was not related to active service was that "given minimal risk of asbestos exposure vs extensive chronic tobacco use history, it is more likely that these chronic lung changes ... are more consistent with Veteran's [history of] tobacco use than with asbestosis/asbestos exposure during military service."

Analysis

(A)  Service Connection for Diabetes Mellitus, Heart Disability, Hypertension, and Enlarged Prostate as due to Herbicide Exposure and/or exposure to Lead-Based Paint

1)  Current Disability

With respect to the first element of service connection, a current disability, the Veteran's VA and private treatment records confirm he was diagnosed with and treated for diabetes mellitus, a heart disability, hypertension, and an enlarged prostate.  Thus, the first element of service connection is met.

2)  In-Service Occurrence 

With respect to the second element of service connection, an in-service occurrence or aggravation of a disease or injury, the Veteran contends that he was exposed to herbicide agents and hazardous chemicals while on the ship during his naval service.  Specifically, the Veteran stated that he "was exposed to Agent Orange as we were docked and I went inland to take supplies."  However, the credible evidence does not support the Veteran's statements of an in-service occurrence.  

Although, the Veteran contends that he went inland to Vietnam to take supplies, there is no indication that the USS Allen M. Sumner anchored, docked, or moored in Vietnam, nor does the Veteran's DD214 confirm that he set foot in Vietnam.  

The USS Allen M. Sumner had service off the shores of Vietnam during the period in which the Veteran was stationed abroad.  However, service exclusively offshore on the open ocean is not considered service in the Republic of Vietnam for purposes of the presumptive provisions relating to herbicide exposure.  Haas v. Peake, 525 F. 3d 1168, 1192 (Fed. Cir. 2008).  The Board also notes that the USS Allen M. Sumner is not listed as a vessel associated with exposure to herbicide agents.  
See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, https://vbaw.vba.va.gov/bl/21/rating/VENavyShip.htm (last visited March 5, 2018).  

In addition, besides the Veteran's lay statements, there is no other evidence that reflects the Veteran was in fact exposed to hazardous chemicals during service.  And the Veteran's STRs are silent for any treatment, complaint or diagnosis of the above listed disabilities.  However, as noted above the Veteran's lay statements of exposure to hazardous chemicals without any additional evidence are insufficient to establish exposure to such chemicals.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1377 (Fed. Cir. 2006) (finding the Board may discount the Veteran's lay statement that conflicts with the Veteran's STRs).  

An in-service occurrence may also be established on a presumptive basis for certain diseases including diabetes mellitus and hypertension, if shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Here, the Board notes that the Veteran does not contend nor does the record reflct that the Veteran's diabetes mellitus or hypertension manifested within one year of his 1968 discharge from service.  In fact, the Veteran's medical treatment records from VA Fort Worth Outpatient Clinic indicate that the Veteran was assessed with hypertension in June 2004 and diagnosed with diabetes mellitus in November 2005, which is more than 35 years after the Veteran separated from service.  Thus, the Board finds the evidence does not establish an in-service occurrence or injury.  Therefore, the second element of service connection is not met.  

3)  Nexus

Regarding the third element of service connection, a causal relationship, i.e., nexus between the claimed in-service disease or injury and the current disability, the Board finds that the medical evidence of record is against finding a nexus between the Veteran's disabilities and his active service.  

Since there is no competent evidence of in-service exposure to herbicide agents or hazardous chemicals, and since the Veteran's treatment records are negative for any treatment, complaints, or diagnoses of diabetes mellitus, heart disability, hypertension, and/or enlarged prostate, a nexus between the Veteran's current diseases and his active service cannot be established.  

Additionally, since the evidence does not establish the existence of diabetes mellitus and hypertension during service, the Veteran has not established service connection by chronicity.  Because in order to establish service connection by chronicity, the claimant must demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  38 C.F.R. § 3.303(b).  

To the extent that the Veteran has offered his opinion that his current disabilities are related to his active service, including exposure to herbicide agents and hazardous chemicals, these statements appear to pertain to medical issues.  Generally, lay persons are competent to provide opinions on some medical issues which are observable or within the common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428, 425 (2011).  However, as to the specific issues in this case, the etiology of the Veteran's diabetes mellitus, heart disability, hypertension, and/or enlarged prostate - these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Although, the Board readily acknowledges that the Veteran is competent to report perceived symptoms of these disabilities, nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating diabetes mellitus, heart disability, hypertension, and/or enlarged prostate.  See King v. Shinseki, 700 F. 3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Therefore, based on the foregoing, the Veteran's claims of entitlement to service connection for diabetes mellitus, heart disability, hypertension, and/or enlarged prostate are denied.  In reaching this conclusion, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107.  


(B)  Service Connection for a Respiratory Disorder to include COPD, as due to Asbestos exposure and/or exposure to Lead-Based Paint

The Veteran contends in his Notice of Disagreement:  "I feel that asbestos + chemicals that I was exposed to are connected to the disabilities that I have at this time."

1)  Current Disability

The current disability requirement is met.  Thus, the Veteran has a current disability of COPD, which meets the first element of service connection.  

2)  In-Service Occurrence 

The Veteran's service treatment records confirm that the Veteran was diagnosed with spontaneous pneumothorax of the right lung in August 1964 during his period of reserve service.  Thus, the second element of service connection, an in-service occurrence, has been satisfied.

3)  Nexus

The determinative issue in this case, is the third element of service connection, medical nexus.  Unfortunately, it has not been satisfied, where there is no post-service evidence of complaints, treatment, or diagnosis of a respiratory disorder until 2010, 42 years after separation from active service, when the Veteran was diagnosed with COPD.  Indeed, the Veteran has not submitted any medical evidence supporting his contention that his respiratory disability was due to or the result of his service.  

The VA examiner provided a negative nexus opinion concerning the etiology of the Veteran's COPD.  Specifically, the VA examiner opined in January 2013 that the Veteran's COPD disability was less likely as not due to or caused or aggravated by spontaneous pneumothorax incurred during service.  In an addendum opinion in November 2015, the VA examiner stated that "given minimal risk of asbestos exposure vs extensive chronic tobacco use history, it is more likely that these chronic lung changes ... are more consistent with Veteran's [history of] h/o tobacco use than with asbestosis/asbestos exposure during military service."  

The Board finds great probative value in the VA examiner's opinions, where the experts have fairly considered material evidence of record, which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, 492-493 (1995).  Furthermore, these examination opinions are uncontroverted by any medical evidence.

As noted above, the Veteran is not competent to provide an opinion linking a respiratory disorder to active service, as that requires medical expertise and is outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Therefore, the Veteran is not competent to provide an etiology opinion in this case.  

Based on the foregoing, the Veteran's claim for entitlement to service connection for a respiratory disorder to include COPD is denied.  In reaching this conclusion, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C. § 5107.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure, and/or exposure to lead-based paint is denied.

Entitlement to service connection for a heart disability, to include as due to herbicide exposure, and/or exposure to lead-based paint is denied.

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and/or exposure to lead-based paint is denied.

Entitlement to service connection for enlarged prostate, to include as due to herbicide exposure, and/or exposure to lead-based paint is denied.

Entitlement to service connection for a respiratory disorder, to include COPD, as due to exposure to asbestos and/or exposure to lead-based paint is denied.






____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


